Citation Nr: 0614638	
Decision Date: 05/18/06    Archive Date: 05/31/06	

DOCKET NO.  02-05 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested 
by syncopal episodes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1972 to August 
1973.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1999 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  In April 2004, a 
hearing was held before the undersigned acting Veterans Law 
Judge at the RO (a Travel Board hearing).  In January 2005, 
the Board remanded the appeal for additional evidentiary 
development, including the conduct of a VA examination with 
requests for opinions consistent with VCAA at 38 U.S.C.A. § 
5103(d)(2) (West 2002).  All requested development was 
completed, and the case is ready for appellate review.  
Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Although the veteran was provided a clinical impression 
of having syncopal episodes of unknown etiology during 
service, and similar findings after service, there is no 
competent clinical evidence on file which identifies a 
discreet pathology or abnormality which causes or results in 
syncopal episodes, which are in themselves symptoms; there is 
an absence of competent clinical evidence that the veteran 
has a discreet, identifiable disability for VA compensation 
purposes.  

2.  Syncopal episodes of any etiology were not noted at the 
time of the veteran's examination for enlistment.  

3.  The evidence on file clearly and unmistakably 
demonstrates that the veteran had syncopal episodes of 
undetermined etiology prior to service, and clearly and 
unmistakably demonstrates that syncopal episodes of 
undetermined etiology were not aggravated or permanently 
increased in severity as the result of the veteran's active 
military service.  


CONCLUSION OF LAW

The veteran did not incur a disability manifested by syncopal 
episodes in active military service, nor were syncopal 
episodes aggravated during active military service.  10 
U.S.C.A. § 1219; 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 
1137, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2005); 
VAOPGCPREC 3-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is noted that VA has an obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005). 

Recently the United States Court of Appeals for Veterans 
Claims (hereinafter the Court) issued a decision which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

The Court held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, slip op. at 14.  The Court held that 
such notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim 
(presumably any claim for compensation or pension) includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

That said, in May 2001, January 2004, and February 2005, VA 
sent the veteran letters that, collectively, informed him of 
the evidence necessary to establish service connection for a 
disability manifested by syncopal episodes, what evidence 
they would obtain, and what evidence he should submit.  These 
letters also, essentially, requested that he provide any 
medical evidence in his possession that pertained to this 
claim.  

The Board finds that the notice requirements set forth have 
been met, because while the veteran was not provided with 
this notice prior to the initial adjudication of this claim 
(in September 1999), notice was provided prior to the most 
recent adjudication of the claim (see the November 2005 
Supplemental Statements of the Case).  The content of the 
notice fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The Board thus finds that 
any error in the timing of the notice was not prejudicial to 
the veteran, and there is no reason in further delaying the 
adjudication of the claim decided herein.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In addition, although the veteran was not notified of the 
type of evidence necessary to establish a disability rating 
or effective date - i.e. the latter two elements of service 
connection, noted above - for the disabilities on appeal, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board 
concludes herein that the preponderance of the evidence is 
against the veteran's service connection claim decided 
herein, and any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
epilepsy, which are shown to become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of the examination, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  Only such conditions 
as are recorded in examination reports are to be considered 
as noted.  38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service, on the basis of all of 
the evidence of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.

In July 2003, VA General Counsel held that to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show, by clear and unmistakable evidence, both that the 
disease or injury existed prior to service, and that this 
disease or injury was not aggravated by service.  A claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003.

Signed statements of veterans relating to the origin of any 
disease or injury made in service, which are against his or 
her own interest, are of no force and effect, if other data 
do not establish the fact.  Other evidence will be considered 
as though such statements were not of record.  10 U.S.C.A. 
§ 1219; 38 C.F.R. § 3.304(b)(3).

Facts:  The veteran's physical examination for enlistment in 
July 1972 contained no notations or findings regarding 
syncopal episodes.  At enlistment, the veteran specifically 
endorsed in a report of medical history, that he did not have 
epilepsy or fits, frequent trouble sleeping, depression or 
excessive worry, loss of memory or amnesia, nervous trouble 
of any sort, and periods of unconsciousness.  

In January 1973, the veteran presented for treatment 
indicating that he had lost consciousness while sitting on 
deck.  On examination, he was noted to be well-developed and 
well-nourished, lying on the table quietly, responding to 
questions coherently.  He was cooperative and oriented but 
"unwilling to give any additional history."  The examination 
was entirely normal.  The veteran was admitted to the medical 
facility, and it was noted that he was much improved after 
having had several episodes of nausea, vomiting and diarrhea.  
The discharge diagnoses were both syncope of unknown 
etiology, and flu syndrome.

In February 1973, the veteran was noted to have passed out 
while carrying stores below deck.  It was observed that there 
were no symptoms of clonic movement, no incontinence or 
tongue-biting or post-seizure sleep, and no aura.  The 
veteran felt well upon awakening.  There was no weakness and 
coordination was good.  The impression was syncope of 
questionable etiology.  X-ray studies taken at the time 
showed that cranial bones were intact and that there was no 
evidence for increased intracranial pressure.  There was 
rotation separating the two planes of the anterior cranial 
fossa, but no obvious abnormality.

In March 1973, it was noted that a recent EEG was normal, and 
that a recent 5-hour GTT was normal.  EEG testing in April 
1973 was interpreted as being an abnormal record, compatible 
with but not diagnostic of a convulsive disorder.  A 5-hour 
brain scan was normal, and all laboratory studies were 
normal.  The physician conducting the evaluation contacted 
the chief of neurology at the local Naval hospital, and it 
was noted that there had been no actual medical record or 
observation of the veteran having a syncopal episode.

In May 1973, the veteran was examined and his medical history 
reviewed by a formal Medical Evaluation Board (MEB) of three 
service physicians.  As corroborated in handwritten medical 
records, the formal typed MEB report noted that the veteran 
himself reported experiencing syncopal episodes 18 months 
earlier (which was prior to his enlistment).  This report 
provided details, apparently from the veteran, that the 
initial episode occurred while he was at a party.  He 
remembered standing with a drink in his hand, then awakening 
on the floor and people staring down at him.  The veteran 
reported experiencing three further episodes of these lapses 
of consciousness prior to entering the Naval service in July 
1972.  These episodes were not reportedly accompanied by any 
prodromal symptoms, or any sensation of dizziness, faintness 
or palpitations, and did not include tonic/clonic motor 
activity, tongue biting, or fecal or urinary incontinence.  

The veteran also provided a history of having no prolonged 
periods of confusion upon regaining consciousness.  There was 
no objective data available regarding the exact lengths of 
these lapses of consciousness.  The veteran reported that he 
did not seek medical attention prior to entering the service, 
"and at the time of his induction physical examination he did 
not disclose this information in his report of medical 
history."  The veteran now reported that, since entering the 
Navy, he had experienced two to three episodes of syncope 
each month.  The veteran had previously been admitted for 
observation for a six-day period in January 1973, during 
which time no periods of unconsciousness were reported or 
observed.  The veteran denied a past history of alcohol or 
drug abuse, or head trauma.  There was no family history of 
seizure disorders.  

Review of the clinical record and consultation with the chief 
of neurology at the local Naval hospital resulted in the MEB 
recommendation that the veteran be removed from potentially 
hazardous duties and given a six-month period of limited duty 
with periodic follow up.  The institution of anticonvulsive 
medication was not recommended.  It was documented as 
pertinent to note that there had been no direct observation 
of the veteran's syncopal episodes by any competent medical 
authority.  Examination revealed the veteran to be well-
developed and well-nourished with no evidence of postural 
hypotension, and no significant abnormal physical findings.  
Neurological examination was normal, there was no evidence of 
any thought disorder, and no treatment was instituted.  This 
first formal MEB report, signed by service medical doctors, 
found that the veteran's syncopal episodes of undetermined 
etiology had existed prior to service, and that they were not 
aggravated by service.  

In July 1973, it was noted that the veteran reported three 
more episodes of syncope.  He was again referred to a MEB, 
consisting of three different service physicians than those 
who conducted his first medical board.  It was again noted 
that the veteran had syncopal episodes of undetermined 
etiology which clearly preceded his enlistment in the Navy, 
that he had been continued for a period of limited duty, but 
had had three further episodes of syncope without any 
abnormal movement or incontinence.  Physical examination at 
this time was again unremarkable, as was neurological 
examination.  The only clinical impression of this follow-on 
MEB was, as for the first, syncopal episodes of unknown 
etiology.  It was found that the veteran could not safely 
perform duties of Naval service, that he did not meet the 
standards for enlistment, and that he was unfit for 
retention.  The second formal MEB report, signed by three 
service physicians who were not signatories on the veteran's 
initial MEB, concluded that the veteran's syncopal episodes 
of unknown etiology existed prior to service and was not 
aggravated or increased in severity by service.  

Upon completion of the second MEB, recommending immediate 
medical separation, the veteran was provided a written 
notification which stated that the basis for his medical 
separation had been fully explained to him, and which 
included the MEB's findings that his problem was considered 
as not incurred or aggravated by service.  The veteran 
specifically waived a formal Physical Evaluation Board (PEB) 
hearing thereby acquiescing in his MEB proposed 
administrative discharge.  The veteran signed this waiver of 
a full hearing before a PEB.  The final physical examination 
for separation simply noted that the veteran had syncopal 
episodes.  

In July 1999, in support of his current claim, the veteran 
submitted a statement in which he wrote that he had his very 
first blackout spell while he was aboard ship (USS John Paul 
Jones).  He also submitted statements from two of his 
paternal aunts who each wrote that they had no knowledge that 
the veteran had any syncopal episodes prior to his military 
service.  

In January 2001, the veteran wrote that while loading 
supplies aboard ship, "a canister busted and there was a mist 
that came out.  They told me there was no need for concern.  
Two days later I was on the mess deck and blacked out."

In November 2001, during a preliminary information-gathering 
process with a VA mental health counselor, the veteran stood 
up and proceeded to lay down on the floor of the office, and 
advised the therapist that he was in the process of having 
warning signs of one of his spells.  The counselor noted that 
the veteran was alert and oriented and never lost 
consciousness, and that the veteran said he was in the aura-
stage of having a seizure.  He was transferred to Urgent Care 
for evaluation.  Laboratory studies and an EKG test were 
reported as normal.  Physical and neurological examinations 
were also normal, except for the veteran's right arm which 
had been severely injured in a post-service work accident.  
The veteran at this time reported that he first had blackouts 
after being exposed to a leaking canister of some unknown 
substance.  He reported having one to four spells per month, 
but more recently had been experiencing three or four daily.  
There was no history of seizure or heart disease.  He 
reported that they could happen at any time with no known 
trigger.  The veteran stood up through most of this interview 
and gave a "somewhat conflicting" history of treatment.  

The diagnosis was depressive disorder not otherwise 
specified, versus adjustment disorder with mixed anxiety and 
depressed mood, and rule out major depressive disorder, and 
anxiety disorder not otherwise specified.  Thereafter, the 
veteran is shown to have received routine mental health care 
counseling on a periodic basis, and these records 
occasionally contain notations by clinicians, who at no time 
had documented access to or review of the veteran's claims 
folder, that it appeared that the veteran did have onset of 
his syncopal episodes during service, based upon the 
veteran's own reported history.

In November 2002, the veteran was seen for right shoulder 
pain in rehabilitation medicine.  In discussing incidents 
surrounding his syncopal episodes, the veteran reported at 
this time that he had been exposed to some unknown substance 
from a leaking container being loaded aboard ship.  He 
reported that he "went through decontamination after the 
container he was exposed to and he related that he blacked 
out the next day."

In April 2003, a VA medical doctor wrote that the veteran 
suffered a traumatic amputation of the right arm with 
reattachment and currently had chronic pain with a 
nonfunctional right arm.  He indicated that the veteran had 
"seizure-like events," with the first episode while aboard a 
Naval ship.  He also wrote "no history of events prior to 
Naval service."  There is also no indication whatsoever that 
this doctor had access to or reviewed the veteran's claims 
folder or service medical records.  

In May 2003, the veteran was provided a neurological VA 
examination which included a review of his claims folder.  He 
reported that, following boot camp, he was loading equipment 
aboard a ship and that a canister fell and powder came out of 
the canister and he reported being exposed to that powder.  
The veteran reported that later he got headaches and "after 
about a half an hour or one hour or so he blacked out and 
fell in the ship."  This report also records that the veteran 
"said he had a history of episodes of blackouts before he 
went into the military service but there was no blackout 
episode during boot camp."  The veteran now reported 
continuing blackout spells but no history of any seizures.  
At this time, he reported four or five episodes of blackouts 
per week for which he usually "sits on a chair and for awhile 
the blackout episode disappears."  The neurological 
examination performed at the time resulted in no finding or 
diagnosis of any abnormality.  

The diagnosis from this examination was only a history of 
syncopal episodes of unknown etiology.  The VA neurologist 
noted that she reviewed the veteran's claims folder in 
conjunction with his current examination.  She specifically 
referred to the rather detailed statements in the service 
medical records regarding preservice episodes of syncope.  
She noted the diagnostic testing completed during service.  
She also referred to a statement signed by the veteran 
indicating that his syncopal episodes were not incurred or 
aggravated by military service.  Based upon her examination 
and review of the claims folder, it was her opinion that it 
was not at least as likely that these episodes were caused or 
aggravated by military service.

In April 2003, the veteran was hospitalized with VA for an 
acute exacerbation of chronic obstructive pulmonary disease 
(COPD).  It was noted that the veteran had been an industrial 
painter and that he had smoked a pack of cigarettes daily for 
over 35 years.  

During VA outpatient treatment in June 2003, the veteran 
reported that he was helping a friend clean restaurant vents 
at a Chinese restaurant and that now "I think I have that 
Chinese disease."  He reported symptoms of fever, chills, 
weakness and shortness of breath with a cough.  The 
assessment after examination was COPD with acute 
exacerbation.

During the April 2004 Travel Board hearing, the veteran 
testified that while in service in 1973 aboard the USS John 
Paul Jones, a canister exploded and that the mist that came 
out caused, a few days later, his first blackout spell 
causing him to fall overboard.  

In May 2005, the veteran was provided with another 
neurological VA examination.  His claims folder was reviewed 
in conjunction with the examination.  The veteran reported 
that he began having dizzy spells after one year in service 
and that he now had such spells at least once daily and 
sometimes two or three per day.  There was no history of any 
nausea or vomiting, or headaches.  There was no history of 
any sleep disturbances, hypertension, diabetes mellitus and 
seizures.  There was a history of COPD and depressive 
disorder.  Physical examination was negative for any findings 
relevant to syncopal episodes.  Prior EEG was noted to be 
essentially negative.  An EKG performed during examination 
revealed sinus bradycardia with a rate of 58 per minute, but 
otherwise no abnormality.  The only diagnosis was a history 
of dizzy spells with normal examination.

This physician submitted an addendum to this report in May 
2005.  The addendum noted that the physician reviewed the 
veteran's claims folder and service medical records.  Based 
upon examination and complete record review, it was the 
neurologist's opinion that the veteran's syncopal episodes 
existed before the veteran entered military service, and they 
were not incurred in service, nor were they aggravated or 
permanently increased in severity during service.

Finally, extensive records associated with the veteran's 
award of Social Security disability were submitted.  These 
records include a formal award decision which found that the 
veteran was disabled from working as a result of lung damage, 
shoulder injury and depression.  These records note that in 
November 1997, the veteran "tripped on flooring and fell into 
a machine which severely crushed his right arm and caused 
disarticulation of the shoulder."  The award of Social 
Security disability was not based in any part upon syncopal 
episodes of undetermined etiology.

Analysis:  Initially, a clear preponderance of the extensive 
clinical evidence on file fails to reveal that the veteran 
has an identifiable disability or a documented physical 
pathology which results in episodes of dizziness and/or 
syncope.  Although the veteran was noted to have complained 
of episodes of syncope and/or dizziness during service and 
subsequent to service, multiple physical examinations, 
treatment, and diagnostic studies both during and subsequent 
to service have failed to result in the identification of a 
physical pathology, defect, injury, or disease which results 
in the veteran's reported symptoms of syncope and dizziness.  
Generally, VA grants service connection for diseases or 
injuries which are established by reasonable medical 
evaluative testing and examination.  Dizziness and syncope 
are not stand-alone disabilities, but instead are symptoms of 
some underlying disease or injury.  However, no identifiable 
disease or injury explained as the causal origin for 
recurrent syncope have been identified at any time during 
service or at any time until present.  

The Board does note that all diagnostic testing during 
service was essentially negative except that an EEG performed 
during service in April 1973 was reported as abnormal and 
compatible with, but not diagnostic of, a convulsive 
disorder.  However, it is clear from a review of the clinical 
records on file that the veteran has never received a 
confirmed or even provisional diagnosis of a convulsive 
disorder or epilepsy.  It is noteworthy that no testing 
performed by VA subsequent to service has at any time even 
confirmed an abnormal finding from EEG.  Instead, all 
diagnostic studies have been reported as normal.  

In the decades since service separation, the veteran has been 
provided diagnoses of depressive disorder, anxiety disorder 
and COPD, but at no time have the veteran's syncopal episodes 
been causally attributed to any of these other disabilities, 
all first identified years after the veteran was separated 
from service.  In the absence of competent clinical evidence 
establishing that the veteran has an identifiable disease or 
injury or pathological process which produces recurrent 
syncope episodes, an award of service connection for the 
symptom of recurrent syncope is not warranted under the laws 
and regulations governing VA disability compensation.  See 
Degmetich v. Brown, 104 F.3d 1328 (1997) (the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).

Assuming without conceding that recurrent syncope of unknown 
etiology might be a disease or injury subject to service 
connection, the Board finds that the evidence on file clearly 
and unmistakably supports a finding that syncope of 
undetermined etiology both preexisted service and was not 
aggravated or permanently increased in severity at any time 
during service.  

Syncope of undetermined etiology was certainly not identified 
at the time of enlistment, so the presumption of sound 
condition applies in this appeal.  However, the service 
medical records contain multiple statements of history 
provided by the veteran himself, contemporaneous with the 
time of reported episodes of syncope, that he did have four 
episodes of syncope within the year prior to his initial 
enlistment.  Indeed, a significant amount of detail which 
could only have been provided by the veteran is contained 
within these records, including references to the details of 
a veteran first experiencing an episode of syncope while 
attending a party prior to service.  

Two formal MEBs were accorded the veteran during service, the 
results of those board findings are of record, and each of 
these boards, signed by three service physicians, concluded 
that the veteran's syncope of undetermined etiology both 
preexisted service and was not aggravated during service.  

With respect to arguments presented by both the veteran and 
representative, including during the April 2004 Travel Board 
hearing, the Board would point out that there are no signed 
statements of the veteran in the service medical or personnel 
records on file in which the veteran personally acknowledged 
that periodic episodes of syncope existed prior to service.  
Instead, there is a July 1973 waiver of the veteran's right 
to have a full and fair hearing on the proposed basis of his 
MEB separation before a PEB.  The veteran waived his right to 
a formal hearing before a PEB in a signed statement of July 
1973.  This signed statement noted only that the MEB itself 
had concluded that the veteran's syncopal episodes were 
neither incurred nor aggravated in service, but this 
statement did not act as an acknowledgement by the veteran 
that his syncopal episodes preexisted and were not aggravated 
by service.  

It is clear in accordance with 38 C.F.R. § 3.304(b)(3) that 
signed statements of veterans relating to origin or 
incurrence of disease or injury not be considered against the 
veteran, if they are against his or her own interest.  The 
Board does not find any such statement in the records on 
file.  To the extent that a VA neurologist mistakenly relied 
upon such PEB waiver by the veteran as a statement against 
interest, the Board does not find any error in the 
adjudication of the veteran's appeal.  This neurologist 
clearly relied on a complete review of all evidence on file 
and a current physical examination in reaching her 
conclusions, and no fair reading of her report of examination 
makes it appear that she reached those conclusions solely or 
principally based upon her mistaken reliance on a PEB waiver 
as a statement against interest.  The veteran reported to 
medical personnel on multiple occasions during service that 
he had syncope episodes in the year prior to his enlistment, 
and the fact that his verbal reports were then written into 
clinical treatment records does not render those records 
signed statements against interest.  

The statement in question indicates only that the veteran was 
being officially informed that the MEB found that his 
syncopal episodes preexisted service and were not aggravated 
by service.  The veteran was certainly required to sign a 
written waiver of his right to a formal hearing before a PEB, 
and this is the only legal consequence of his signature upon 
that July 1973 document.  Indeed, if the veteran had then 
contested or disputed this particular MEB conclusion, he had 
the right to contest that finding before a PEB.  

Additionally, two separate VA neurological examinations 
performed in May 2003 and again in May 2005, each of which 
included a complete physical examination and review of the 
veteran's claims folder each resulted in a conclusion by a 
medical doctor that the veteran's syncopal episodes 
preexisted service and were not shown to have undergone any 
permanent increase in severity during service (albeit these 
two examinations were performed by the same physician).  
Collectively then, six medical doctors during service 
concluded that the veteran's syncopal episodes preexisted 
service and were not permanently increased in severity during 
service, and these findings during service have been 
corroborated by two separate VA neurological examinations (by 
the same doctor) completed in conjunction with the veteran's 
current appeal.

Turning to the evidence favorable to the veteran's contention 
that syncopal episodes did not pre-exist service, it is noted 
that in July 1999, the veteran submitted two brief statements 
from two fraternal aunts who each wrote that they had no 
personal knowledge that the veteran had any syncopal episodes 
prior to service.  There is no indication in the record 
whether and to what extent either of these aunts might have 
had opportunity to actually observe the veteran have one of 
his four preservice syncopal episodes, or whether the veteran 
might have ever told them of such episodes prior to service.  
The Board, in any event, places more weight on the 
contemporaneous evidence (including, as noted, statements 
made by the veteran) of record to the effect that the veteran 
indeed suffered these events prior to service.

Along these lines, the Board also notes that the service 
medical records do not substantiate the veteran's contention 
that he was exposed to some unknown substance which served as 
the (or, a) causal factor in the onset of syncope episodes.  

In addition, in April 2003, a VA doctor wrote that the 
veteran had seizure-like events which first occurred during 
service.  He also wrote that there was no history of events 
prior to service.  There is, however, no indication that this 
physician had access to or reviewed the veteran's extensive 
claims folder, including any of the veteran's service medical 
records.  The mere fact that a doctor restates incidents as 
reported directly by a veteran does not convert a veteran's 
subjectively reported history into a competent clinical 
opinion.  This statement has little to no probative value as 
a result.  The same may be said for comments contained in 
psychological counseling records which on occasion appear to 
repeat essentially what the veteran told the VA counselor; 
namely, that the veteran began having syncopal episodes 
during military service.

Because the veteran was not noted to have syncopal episodes 
at the time of his enlistment physical examination, he must 
be presumed to have been in sound condition at enlistment.  
To overcome the presumption of soundness in accordance with 
VAOPGCPREC 3-2003, the evidence on file must clearly and 
convincingly demonstrate not only that syncopal episodes 
preexisted service, but that such episodes were not 
aggravated or permanently increased in severity during 
service.  38 U.S.C.A. § 1111.  

Again, the Board finds that the overwhelming competent 
clinical evidence on file clearly and unmistakably 
establishes that the veteran had syncopal episodes, of 
undetermined etiology, prior to service.  It is clear from a 
reading of all of the service medical records that the 
veteran reported having such episodes prior to enlistment.  
Additionally, the service medical physicians also concluded 
that the veteran's preservice syncopal episodes of 
undetermined etiology were not aggravated or permanently 
increased in severity during service.  Those service 
physician conclusions are entirely corroborated in the two VA 
neurological examinations conducted during the pendency of 
this appeal.  Although there is not a significant amount of 
reasons and bases supporting the conclusion that the 
veteran's preservice syncopal episodes were not aggravated 
during service, the Board would note that the veteran had 
such episodes periodically prior to service, and that these 
episodes were reported by the veteran himself to have 
occurred periodically during service.  

Although the veteran reported episodes somewhat more 
frequently during service than before service, despite rather 
thorough clinical evaluation and diagnostic studies during 
service, no precipitating factors for the syncopal episodes 
could ever be found.  The veteran himself reported that they 
occurred randomly and without identifiable presyncope or 
post-syncope symptomatology.  As no identifiable pathology 
has ever been discovered in the clinical evidence on file at 
any time, it is difficult to find any clinical basis for 
concluding (apart from the presumption itself) that these 
syncope episodes were actually increased in severity during 
service.  No evidence on file from service shows or suggests 
that the veteran suffered any degree of debilitation 
following any reported syncope episode, or following all such 
episodes collectively during service.  A finding of no 
aggravation in service is also strongly supported by the 
complete absence of any competent clinical or other objective 
evidence which identifies any syncope episodes, or 
debilitation therefrom, at any time from the veteran's 
separation in August 1973, for a period of over 25 years, 
until he began seeking treatment with VA in 2001.  

Assuming, without conceding, that the veteran's syncope 
episodes are the result of some disease or injury, the only 
rational conclusion from a review of the record is that the 
relative frequency of these episodes was purely a matter of 
the natural progress of the "disease," rather than as a 
result of any incident, injury or disease of active military 
service.  Again, in accordance with the governing statute, 
the veteran must be presumed to have undergone an aggravation 
of his syncope symptoms during service, but that presumption 
is in this case is rebutted by clear and convincing evidence 
to the contrary.  

All competent clinical opinions from both during and after 
service which have included a thorough review of all medical 
evidence available at the time have resulted in consistent 
findings that the veteran's syncopal episodes preexisted 
service, and were not aggravated during such service.  This 
evidence is certainly clear and convincing and more than 
adequate to rebut the presumption of sound condition and 
aggravation resulting from the veteran's negative enlistment 
physical examination report.  

In any event, and in sum, despite multiple and extensive 
clinical workups, the veteran has never been provided any 
diagnosis of an identifiable pathology or disability 
attributable to disease or injury which resulted in syncopal 
episodes.  To this extent, the veteran does not have a 
disease or injury for VA disability compensation purposes.  
And assuming, without conceding, that the longstanding 
diagnosis of syncopal episodes of undetermined etiology does 
constitute a valid disease or injury, the Board finds that 
the evidence clearly and convincingly establishes that this 
finding preexisted service and was not permanently increased 
in severity or aggravated during service.


ORDER

Entitlement to service connection for a disability manifested 
by syncopal episodes is denied.


	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


